                 Case 2:19-cv-00860-MJP Document 48 Filed 09/09/20 Page 1 of 4




 1                                                                    The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9
     NANCY GILL,                       )
10                                     )                  Case No. 2:19-cv-00860-MJP
                          Plaintiff,   )
11                                     )                  DECLARATION OF DARRYL PARKER IN
               vs.                     )                  SUPPORT OF PLAINTIFF’S MOTION FOR
12                                     )                  ORDER
     MICHAEL MAGAN, MICHAEL GONZALEZ, )
13   TIMOTHY RENIHAN, CITY OF SEATTLE, )
                                       )
14                        Defendants.  )
                                       )
15

16   I, Darryl Parker, declare:

17          1.       I am an active member of the Washington State Bar and am admitted to practice

18   before this court. I am the founder of the law firm of Civil Rights Justice Center, PLLC, and am

19   counsel of record for plaintiff Nancy Gill herein. I submit this declaration in support of plaintiff’s

20   Motion for Order requesting King County Correctional Facility inmate call records. I have personal

21   knowledge of the following facts.

22          2.       On August 25, 2020, I sent a formal public records request to King County using my

23   online Public Records System account, requesting the phone call records for King County



      DECLARATION OF DARRYL PARKER IN                 SUPPORT    OF            Civil Rights Justice Center PLLC
      PLAINTIFF’S MOTION FOR ORDER- 1                                            2150 North 107th Street, Suite 520
                                                                                    Seattle, Washington 98133
      Case No. 2:19-cv-00860-MJP
                                                                               (206) 557-7719 / Fax: (206) 659-0183
                 Case 2:19-cv-00860-MJP Document 48 Filed 09/09/20 Page 2 of 4




 1   Correctional Facility inmate Steven Fisher, including the name, phone number, and address of each

 2   person Mr. Fisher called.

 3          3.       On August 27, 2020, I received a phone call from Michael Vernon with the

 4   Department of Adult and Juvenile Detention for King County to discuss the public records request.

 5   I then received a follow-up email at 11:04 a.m. from Mr. Vernon stating that they were in receipt of

 6   the public records request and were responding to it on behalf of the King County Executive Branch

 7   per King County Code 2.12.005 and 2.12.230(B), assigning the request tracking number I000134-

 8   082520. The email proceeded to state that, pursuant to RCW 70.48.100, they could not release

 9   inmate records, including booking photos, to anyone other than the inmate, their attorney or to a law

10   enforcement agency, and in order to release the requested records they needed a court order signed

11   by a judge.

12          4.       The call records of inmate Steven Fisher from King County Correctional Facility,

13   and any contact information for all persons Mr. Fisher made calls to, are pertinent. Defendants were

14   listening to the calls Mr. Fisher made while at King County Correctional Facility, so the call records

15   of Mr. Fisher will address the issue as to what personal contact information, including his home

16   address, Mr. Fisher gave to the jail staff and Defendants, as well as the issue of what address the jail

17   actually had for Mr. Fisher in its records prior to defendants executing a search warrant on Plaintiff’s

18   home. The call records of Mr. Fisher will further give details of any information Defendants learned

19   by listening to Mr. Fisher’s phone calls prior to executing the search warrant on Plaintiff, including

20   any mentions Mr. Fisher or the caller on the other end made about where Mr. Fisher and his mother

21   were living.

22

23



      DECLARATION OF DARRYL PARKER IN                  SUPPORT    OF            Civil Rights Justice Center PLLC
      PLAINTIFF’S MOTION FOR ORDER- 2                                             2150 North 107th Street, Suite 520
                                                                                     Seattle, Washington 98133
      Case No. 2:19-cv-00860-MJP
                                                                                (206) 557-7719 / Fax: (206) 659-0183
               Case 2:19-cv-00860-MJP Document 48 Filed 09/09/20 Page 3 of 4




 1          I declare under penalty of perjury under the laws of the State of Washington that the

 2   foregoing is true and correct.

 3          Executed this 9th day of September, 2020 at Seattle, Washington.

 4

 5                                                  ______________________________
                                                    Darryl Parker
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



      DECLARATION OF DARRYL PARKER IN              SUPPORT    OF           Civil Rights Justice Center PLLC
      PLAINTIFF’S MOTION FOR ORDER- 3                                        2150 North 107th Street, Suite 520
                                                                                Seattle, Washington 98133
      Case No. 2:19-cv-00860-MJP
                                                                           (206) 557-7719 / Fax: (206) 659-0183
               Case 2:19-cv-00860-MJP Document 48 Filed 09/09/20 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE

 2          I, Paulina Andrews, under penalty of perjury under the laws of the State of Washington,

 3   declare as follows:

 4          I am a legal assistant at the Civil Rights Justice Center, PLLC, and am over the age of 18.

 5   On the date in the manner indicated below, I caused the foregoing DECLARATION OF DARRYL

 6   PARKER IN SUPPORT OF PLAINTIFF’S MOTION FOR ORDER and this CERTIFICATE OF

 7   SERVICE to be electronically filed with the Clerk of the Court using CM/ECF system which will

 8   send notification of the filing to all counsel of record.

 9          DATED this 9th day of September, 2020, at Seattle, Washington.

10
                                                            s/ Paulina Andrews__________________
11                                                          Paulina Andrews, Legal Assistant

12

13

14

15

16

17

18

19

20

21

22

23



      DECLARATION OF DARRYL PARKER IN                   SUPPORT   OF         Civil Rights Justice Center PLLC
      PLAINTIFF’S MOTION FOR ORDER- 4                                          2150 North 107th Street, Suite 520
                                                                                  Seattle, Washington 98133
      Case No. 2:19-cv-00860-MJP
                                                                             (206) 557-7719 / Fax: (206) 659-0183
